DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks pg. 6, filed 01/05/2022, with respect to the rejection(s) of claim(s) 1 and 19 under 35 U.S.C. 112(a) have been fully considered and are persuasive in view of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are made in view of the limitations added by amendment.
Applicant’s arguments, see Remarks pg. 8, with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments to the claims.  The rejections under 35 U.S.C. 103 have been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 19, the claims recite, “controlling the collection duration of the at least one biological signal of the user according to the combination of the identified activity type and the identified activity intensity level of the user is determined by: obtaining, based on a mapping relationship between the collection duration of the at least one biological signal of the user and the combination of the identified activity type and the identified activity intensity level of the user, a first value that matches the identified activity type and the identified activity intensity level of the user; detecting a plurality of feature reference points of the at least one biological signal; and stopping collecting the at least one biological signal when a total number of the plurality of feature reference points is equal to the first value,” see e.g. claim 1, ll. 16-23.
Looking to the originally filed specification, there is no support for the use of the disclosed mapping relationship in obtaining a matching first value which is used to determine the total number of feature reference points to collect, as claimed. Instead, there is only support for the mapping relationships being used in determining a collection duration as a unit of time (see para. 70, Table 1; para. 72, Table 2). There is no embodiment of a mapping relationship in the originally filed application for determining a first value corresponding to a total number of feature reference points to collect. At best, there is support for obtaining a first value that matches at least one of the activity type or the activity intensity (Para. 7), but there is no disclosure of such matching being done according to a mapping relationship as set forth by Applicant. As such, this limitation has been determined to comprise new matter and fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 19, and 24-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, the claims recite, “wherein the activity intensity level of the user comprises a low activity intensity level, a medium activity intensity level, or a high activity intensity level, and wherein the identified activity intensity level of the user is determined to be at a level corresponding to the low activity intensity level or the medium activity intensity level according to the output data of the at least one motion sensor,” see e.g. claim 1, ll. 5-9. This limitation recites that the identified activity intensity level of the user comprises a low, medium, or high intensity level, and then goes on to recite that only low and medium activity intensity levels are identified. 
This limitation is indefinite because it is unclear whether Applicant intends to claim identifying low, medium, or high activity intensity levels, or if Applicant intends to claim identifying only low or medium activity intensity levels. For examination purposes, this limitation has been interpreted as identifying low, medium, or high activity intensity levels.
Potentially Allowable Subject Matter
Claims 1 and 19 would potentially be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action. The prior art does not disclose or teach controlling the collection duration of the at least one biological signal of the user according to the combination of the identified activity type and the identified activity intensity level of the user is determined by: obtaining, based on a mapping relationship between the collection duration 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Samadani et al. (US 2016/0015275) discloses methods and systems for reducing energy consumption of a heart monitor (Abstract).
Miller et al. (US 10154460) discloses power management for wearable devices (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792